i          i      i                                                               i       i     i




                                 MEMORANDUM OPINION

                                        No. 04-09-00610-CR

                                         David URDIALES,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 07-1452-CR
                             Honorable Gary L. Steel, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 9, 2010

AFFIRMED

           Appellant David Urdiales pled guilty to possession of less than one gram of a controlled

substance and was sentenced to twelve months’ confinement. In his sole issue on appeal, appellant

argues the trial court erred in denying his motion to suppress because police violated his Fourth

Amendment rights by (1) requiring him to exit his vehicle and (2) not having probable cause on

which to detain him. We affirm.
                                                                                                    04-09-00610-CR



                                       FACTUAL BACKGROUND

       In June of 2007, Officer Manuel Pacheco initiated a traffic stop of a vehicle with a defective

brake-light driven by appellant. Officer Pacheco asked appellant for his driver’s license and proof

of insurance, at which point he noticed the smell of alcohol on appellant’s breath and saw a beer

bottle on the rear floorboard of appellant’s car. Officer Pacheco instructed appellant to exit the

vehicle and asked him whether he had been drinking and whether there was alcohol in his car.

Appellant stated he had consumed two beers and there was beer in the back seat. Officer Pacheco’s

video recorder in his patrol vehicle was not functioning, so he called for another officer with a

functional recorder to respond. After the second patrol vehicle arrived, Officer Pacheco asked

appellant on camera for his consent to search the vehicle. Appellant gave Officer Pacheco his

consent, and in a search of the vehicle cocaine was discovered.

                                                DISCUSSION

       In his sole issue on appeal, appellant argues the trial court erred in denying his motion to

suppress because Officer Pacheco violated his Fourth Amendment rights. Appellant argues Officer

Pacheco exceeded the scope of the stop by requiring him to exit his vehicle as opposed to merely

issuing him a citation for the defective brake-light. Appellant also asserts Officer Pacheco had no

probable cause to justify his continued detention while additional officers responded to videotape

his detention.1 Appellant concludes that, because his Fourth Amendment rights were violated, any

contraband discovered as a result of the search of his car should have been suppressed.

       We review a trial court’s ruling on a motion to suppress for an abuse of discretion. State v.

Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006). We view the record in the light most


       1
        … The record does not reflect the length of time that passed until the second patrol car arrived.

                                                        -2-
                                                                                         04-09-00610-CR



favorable to the trial court’s conclusion and reverse the judgment only if it is outside the zone of

reasonable disagreement. Id. We sustain the lower court’s ruling if it is reasonably supported by the

record and is correct on any theory of law applicable to the case. Id. We give almost total deference

to a trial court’s express or implied determination of historical facts and review de novo the court’s

application of the law to those facts. Id.

        The Fourth Amendment protects against unreasonable searches and seizures by government

officials. U.S. CONST . amend. IV. In order to suppress evidence because of an alleged Fourth

Amendment violation, the defendant bears the initial burden of producing evidence that rebuts the

presumption of proper police conduct. Amador v. State, 221 S.W.3d 666, 672 (Tex. Crim. App.

2007). Where, as here, a search or seizure is conducted without a warrant, the burden shifts to the

State to show that the search or seizure was reasonable under the totality of the circumstances. Id.

at 672-73.

        Stopping an automobile and detaining its occupants constitutes a seizure within the meaning

of the Fourth Amendment. Whren v. United States, 517 U.S. 806, 809-10 (1996). A police officer

may stop a motorist without violating the Fourth Amendment if the officer has probable cause to

believe that the motorist has committed a traffic violation. See id. at 810; Walter v. State, 28 S.W.3d
538, 542 (Tex. Crim. App. 2000). If an officer observes a traffic violation, probable cause for a

traffic stop exists, and the officer is free to enforce the laws and detain the driver for the violation.

See TEX . CODE CRIM . PROC. ANN . art. 14.01(b) (Vernon 2005). Also, an officer may briefly detain

an individual for the purpose of investigating possibly-criminal behavior. See Terry v. Ohio, 392
U.S. 1, 22 (1968); Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). Under these

circumstances, the officer must be able to point to specific, articulable facts that, when combined


                                                   -3-
                                                                                      04-09-00610-CR



with rational inferences from those facts, would lead the officer to reasonably conclude that the

individual is, has been, or soon will be engaged in criminal activity. Ford v. State, 158 S.W.3d 488,

492 (Tex. Crim. App. 2005).

       Operating a vehicle with a defective brake-light is a violation of the Texas Transportation

Code. See TEX . TRANSP . CODE ANN . § 547.323 (Vernon 1999). Because Officer Pacheco observed

that appellant’s vehicle had a defective brake-light in violation of the Transportation Code, he had

probable cause to stop appellant. Once Officer Pacheco approached appellant he also observed that

appellant had alcohol on his breath and a beer bottle on the back floorboard. Therefore, Officer

Pacheco had probable cause, based on specific, articulable facts, to detain appellant for the purpose

of determining whether appellant was driving while intoxicated. After exiting his vehicle, appellant

told Officer Pacheco that he had consumed two beers. Appellant later consented to the search of his

vehicle. Based on the totality of circumstances, we conclude appellant’s traffic stop and subsequent

detainment did not violate his Fourth Amendment rights, and the trial court did not err in refusing

to suppress evidence obtained pursuant to the search of his car.

                                         CONCLUSION

       We overrule appellant’s issue on appeal and affirm the judgment of the trial court.




                                                       Sandee Bryan Marion, Justice



DO NOT PUBLISH




                                                 -4-